  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MAURICE TERRANCE BULLOCK,  )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:18cv579-MHT
                           )                           (WO)
PATRICE RICHIE, Warden of )
B.C.C.F., (Head Official), )
                           )
     Defendant.            )


                                  OPINION

       This apparent 42 U.S.C. § 1983 action was opened

when plaintiff filed a document labelled as a “TRO.”

Shortly thereafter, plaintiff filed a notice with the

court stating that he meant for the ‘TRO’ to be filed

in another lawsuit pending before this court.                          This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case    be    dismissed    without      prejudice   and    all   pending

motions be denied.            There are no objections to the

recommendation.           After    an    independent      and    de    novo

review       of   the   record,   the   court    concludes      that    the
magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 15th day of October, 2018.


                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
